IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MEL M. MARIN,                               : No. 4 WM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 PRESIDING JUDGE DONNA JO                    :
 MCDANIEL, AND THE COURT OF                  :
 COMMON PLEAS OF ALLEGHENY                   :
 COUNTY & PITTSBURGH TRIBUNE-                :
 REVIEW,                                     :
                                             :
                     Respondents             :


                                       ORDER


PER CURIAM

      AND NOW, this 26th day of March, 2018, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.